 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 1 of 38

TEC ENWED
{eee u

auG 25 2020

 
      

Semantha Santangelo
| PO Box 540001

PRO SE OFFICE Greenacres, FL 33454

305-244-4778

  

August 10, 2020

In The United States District Court
For The Southern District Of New York
500 Pearl Street
New York, NY 10007
ATTN: Clerk of the Court
RE: Hyland,et al. v. Navient Corp.,et al.
No. 18-cv-9031-DLC

To Whom it May Concern,

This letter is requesting that | be included in on the hearing to speak up on behalf of
the Settlement in the above reference case. ! do not like the Proposed Agreed Settlement as
stated in my Verified Complaint attach. My contact information is above and J will like to
appear via phone to the hearing. Please advise and confirm my attendance.

Respectful itted

PZ.

Semantha Santangelo

-

 

 
 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 2 of 38

SUPPLEMENTAL VERIFIED COMPLAINT

Semantha Santangelo, Pro SE, alleges for my verified complaint herein, on knowledge of
matters relating to myself Plaintiff and my own acts, and upon information and belief as to all
other matters and all other persons, as follows:

Original Complaint UNDER CASE Hyland, et al. v. Navient Corp., et al.

1. Atall the times hereinafter mentioned, | Plaintiff is a resident of the County of Palm
Beach and State of Florida.

2. | have attended John Jay College of Criminal Justice located at 524 West 59* Street,
New York, NY 10019 and have graduated with honors CUM LAUDE with a BA of Arts in
Criminal Justice, minor in Law between 02/1998 and 12/2001.

3. | continued my studies at John Jay College of Criminal Justice located at 524 West 59"
Street, New York, NY 10019 and graduated with a Master Degree in Public
Administration- Inspector General with a Specialization in Investigation & Operation
Inspection between 02/2002 and 05/2006.

4, | took out a total of five ioans during my tenure as a master degree seeking college
student. See exhibit #1 chart. 3 loans with Direct Loan and 2 Perkins Loan.

5. On June 23, 2006 my application for a Direct Consolidation loan was received and
processed. See exhibit # 2 confirmation.

6. On February 28, 2013 | received a letter from Sallie Mae stating they are now the
servicer of my federal student loan. See exhibit # 3 letter.
 

 

10.

11.

12.

13.

14.

15.

16.

17.

18.

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 3 of 38

In 2014, | received a letter from Sallie Mae that they are now Navient- Department of
Education Loan Servicing. See exhibit # 4 letter.

| have been employed within the Criminal Justice Field as an Investigator, Probation and
Parole officer and Security Threat Gang Coordinator. All Prerequisite to meet the
qualification of the “Public Service Loan Forgiveness” Program. See exhibit # 5 Resume.

| have made numerous inquires to Navient about getting my loan discharged under the
Public Service Loan Forgiveness Program and was advised | met the qualifications for
such discharge.

After numerous telephone calls to Navient | was given instructions on how to submit my
application, where to find the application and told | qualified for the discharge under the
Public Service Loan Forgiveness Program.

fhave made 120 qualifying payments in a qualifying Direct Loan Program repayment
plan towards a Direct Loan while employed full time by a qualifying public service

organization and after my consolidation in June 2006.

My consolidation loan also consisted of 2 Federal Perkins Loan which meet the criteria
of Navient “Public Service Loan Forgiveness”.

| have been on a qualifying repayment plan since the consolidation of my loans in 2006.
| have been employed full time by a public service organization during my loan life.

| have completed the application for Navient “Public Service Loan forgiveness “.

On September 25 2017 | submitted my application for my loan to be discharged under
the Public Service Loan Forgiveness Program via certificate of mailing and fax. See

exhibit #6.

In or about November 2017 | received a letter (Dated 11/07/2017) that my loan was
now being serviced with Fed loan Servicing See exhibit # 7 letter.

| was denied the forgiveness of my school loan by Navient even though | met the
requirements as stated in their notices.
 

 

19.

20.

21.

22.

23.

24.

25.

26.

27.

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 4 of 38

By publishing the requirements and qualifications for the forgiveness to happen in their
notices, Navient intended to communicate to borrowers that there was qualifications
that will drive the forgiveness of borrower's student loans. (Refer back to exhibit#6.)

By communicating to borrowers via phone that the borrower such as myself meets the
qualifications and to advise borrowers to submit an application is in and of itself an
admission on Navient’s part that a forgiveness will happen.

Navient representatives while acting within the scope of their employment with Navient
Solution LLC. , subsequently made these statements verbally and in writing intentionally
and recklessly.

Navient Solution LLC. knew or should have known that the statements were false when
made, or did not exercise reasonable care when publishing these false statements
before transmitting and publishing these statements recklessly disregarding the truth or
falsity of the statement.

The acts of Navient Solution LLC and/or Navient Corp jointly to misled Federal Student
Loan borrowers demonstrates arbitrary and capricious actions on their behalf without
rational or reasonable basis.

The acts of Navient Solution LLC and/or Navient Corp jointly to misled Federal Student
Loan borrowers are so extreme and intentionally and recklessly carried out to cause |
too suffer severe financial suffering and economic injuries.

. The acts of these defendants outlined in this complaint to misled Federal Student Loan
borrowers are so extreme in degree as to go beyond all possible bounds of decency.

| submit the foregoing Complaint and declare | do not agree with the Proposed
Settlement.

| will also like to speak in Court about the Proposed Settlement and will provide an
attach letter with this Complaint and Exhibit.
 

   

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 5 of 38

WHEREFORE, | respectfully request that this Honorable Court reconsider the Proposed
Settlement and allow this case to proceed te trial on its merits or include within the
Settlement an enforcement clause for Navient to act on the forgiveness of student’s
loans who obviously meets the qualifications stated in their notices and/or award for
monetary damages.

Respectfull ‘Sapmitted,

r

Semantha Santangelo

Enclosed;
Verified Complaint
Exhibits 1-7

Letter to Speak in Court with Contact Information
 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 6 of 38

Exhibit# 1
 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 7 of 38

Direct Loans Activity

Loan#l
Direct Loan

Loan#2
Direct Loan

Loan#3

Direct Loan

47 ‘A

Loan# 4
Perkins Loan
5%

Loan #5
Perkins Loan
5%

Date

3/6/2002
4/10/2002
10/9/2002

9/9/2004

2/9/2005

9/8/2005

10/19/2005

10/19/2005

3/8/2006

$ distributed

$2,982
$2,982
$2,000

$4,250
$750
$4,250
$750

$1,703.00
$1,268.00
$2,971.15
$90.00 fee

$2,000.00

$1,702.85
$297.15

Total: . Sub/Unsu

$7,964.00 subsidized

$8,500 subsidized
$1,500 unsubsid.
$10,000

6,032.00 subsidized
$2,000.00

$2,000.00

Grand Total Consolidation %

will incurr interest every month $3.6

$17,964.00 $17,970.75 2.88

$24,002.75

$26,002.75

$28,002.75
 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 8 of 38

Exhibit# 2
 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 9 of 38

 

 

 

been successfully consolidated and jit

4 JUN 2 8 2006
. n Dear Borrower: ! .
ca We-teceived your Federal Direct Cosfolidation Loan Application
aid Promissory Note on the date stamped on this card. If you do
not hear from the Loan Origination Center within eight weeks, you
may call the Loan Origination Cente} at 1-800-557-7392 to check on
the status of your consolidation loan. |(The toll-free TDD number for
the hearing impaired is 1-800-557-7395.)
In the meantime, if you currently are required to make payments on
your loan(s), continue to do so. You will need to continue making
payments until you receive written| notification that your loan(s) has

time to start paying your

Direct Consolidation Loan. If you are|having difficulty making

payments on your loan(s), contact (th
telephone number on your current|l

correspondence address or

in statement(s) to find out

ways you might be able to postpone Idan payments; ask specifically

 

about your "deferment" or “forebeara

 

ice” options.

 

 

 
 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 10 of 38

Exhibit# 3
 

 

DEPARTMENT OF EDUCATION
« LOAN SERVICES

WILKES-BARRE PA 16773-9635

     
 

(800) 722-1300

OGO1- 130391 0301 045201 129172 900001/000003 ood000

ows SEMANTHA SANTANGELO Account Number: 9196681052-1
ac PO BOX 740241
BOYNTON BEACH FL 33474-0241

Dear SEMANTHA SANTANGELO: 02/28/13

On behalf of Sallie Mae and the U.S. Department of Education, we'd like
to let you know that Sallie Mae - Department of Education Loan Services
will be the new servicer of your federal student loan(s) listed below.

We're happy to have you as a customer and want to assure you that your

_loan terms and conditions will remain the same._

In light of this change, there are a few things you need to know:

Managing Your Account Online

Access your account information anytime by creating or logging in to
your account at SallieMae.com. While online, you can view loan details,
make payments, enroll in automatic debit, and update your contact
information including your email address and permissions to receive
correspondence by email.

 

If you already have a loan serviced by Sallie Mae and have created an
online account, you can use the same login information.

Making Payments

- In Repayment: Be sure to start using the payment address below
immediately. Payments received by your previous servicer will only be

forwarded to us for a short period of time. Those payments will be
retroactively posted effective the date they were received by your
previous servicer. A bill, in the form of a statement (USPS or email)
or a coupon, will be arriving shortly. Please discard any other bills
or coupons you may have from your previous servicer.

- Third-Party Bill-Pay Service: If you use a third-party bill-pay
service to make payments, you'll need to establish a new payee to make
payients, you'll need to establish a new payee to make sure your
payments are sent to Sallie Mae at the payment address below. Please
cancel any payments sent to your previous servicer for this loan(s).

- Not in Repayment: No action is needed at this time. We'll notify you
about your due date and other repayment options closer to your
repayment begin date.

Loan Information if you have questions or concerns about your account, write to us at the address provided above.
The loans listed below are the loans referred to in this letter.

 

LOAN DATE ORIGINAL LOAN AMOUNT OUTSTANDING PRINCIPAL INTEREST RATE LOAN PROGRAM
® 07/20/06 $ 26,496.00 6 25,732.56 Ah. 3.625 DLSUBCONS
% 07/26/06 1,519.80 1,028.52 cindy. 3.625 DLUSUBCONS

PHONE (800) 722-1300 » BAX (866) 266-0178 » TDD/TTY (877) 713-3833 SallieMae.com

Para comunicarse en Espafiol con ‘Altencion al Cliente’,

Ilarne gratis al 1-800-722-1300, y marque el numero correspondiente. 9196681 05205856R98

SAT UTAAT LATTA MRED MUTED ALT ER A RTL YY RA EHO RY
 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 12 of 38

Exhibit# 4

 
 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 13 of 38 | :

y
D rt tof Educati
SallieMae\\. eer eon NAVIEN T. | beersinsnrcretecation

P.O. Box 9450 |
Wilkes-Barre, PA 18773
|
|

29082 28082 1/1

SEMANTHA SANTANGELO

PO BOX 740241

BOYNTON BEACH FL 33474-0241

Sallie Mae" Department of Education Loan Services is now

‘Navient™ - Department of Education Loan Servicing.

This past spring, Sallie Mae became two companies—Sallie Mae and Navient. Because of the loan(s} you have, you'll
become a Navient customer starting this fall. Rest assured your loan(s) has not been sold.

Who is Navient? e

Although our name is new, for more than 40 years we learned, evolved and led in loan management. Navient will be your
servicer for federal loans, including Department of Education loans. As Navient, we're proud to help you navigate the path
to financial success and we're here to help you successfully manage and repay your loans, which we'll continue to service
on behalf of the U.S. Department of Education.

We’ve worked to make this transition as easy as possible for you. As a result, there will be no change to:

» Our phone numbers and addresses
* Terms, conditions and benefits of your existing loans
What to expect this fall

As a Navient customer, you’ go ti view, manage, and repay your loans, using the same login information

that you’ve always used. Bookmark Navient.com today for future use.

If you’re currently not required to make payments on your loan(s), there’s nothing else you need to do. If you’re already
making payments, please review the information below for simple changes to make:

 

 

 

if you currently pay through.., | Here’s what you’ll need to do...

Our auto debit program~  ~ {+ There’s nothing you need to do. We'll take care of it for you.” ~
(The withdrawals from your bank account will soon reflect Navient)

An online bill pay service + Log in to the website you use to send payments.

(such as your bank's bill pay » Update our payee information with the name Navient. All other information can stay

service or other entity that the same.

sends payments)

 

Our website + Starting this fall, you'll make payments on Navient.com.
» Bookmark Navient.com today for future use.

 

A personal check * Write your check out to Navient.
» Use the same addresses you use today.

 

 

 

 

At Navient, we are excited to continue to service your loan(s) on behalf of the Department of Education. We'll continue

to provide you with information over the coming months to help keep you up to date. In the meantime, if you have any
questions, you can learn more at SallieMae.com/future.

For information visit SallieMae.com/future BS
*You are receiving this communication because of your role as a borrower, cosigner/maker, or endorser,

CC-14-10266 U881 0714

9196681052E
 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 14 of 38

Exhibit# 5

 

 
 

 

—_

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 15 of 38

Semantha Santangelo

PO BOX 540001, GREENACRES FL 33454
(305) 244-4778

SemSantangelojobs@gmail.com

 

Objective

Highly motivated young woman seeking to utilize my education and skills to provide ,
professional services with the necessary expertise to guarantee integrity, confidentiality and
objectivity.

 

Employment
Owner 01/06/2018 to Present
Special Ability Services LLC West Palm Beach, FL

An established agency whose mission is to effectuate excellence in the services we
offer to people with disabilities to help cultivate an environment of self-sufficiency,
encourage integration within the community by eliminating social barriers and facilitate
services aimed to increase economic growth, employment stability and security while
maintaining their state benefits and health care. As owner oversight is placed on all
employee's task with different roles and exercise oversight in operation plans, policy and
procedures. Advocacy services provided to students with disability state-wide to aide
parents with resources, understanding and navigation through the school system. Respite
care, personal supports, buddy system, life skills development companion services and
“supported employment services offered’to-persons with disabilities.

Realtor, Certified Short Sale Agent 07/12 to Present

The Real Reality Group INC. Florida State
License# §L3259773

Rent, buy or sell properties for clients. Performs duties such as interviewing clients,
accompany clients to property sites, discuss conditions of sale, draw up real estate contracts,
represents both buyers and sellers. Advise clients on market conditions, prices, mortgages, legal
requirements and related matters. Conduct comparative market analysis. Confer with escrow
companies, home lenders, home inspectors and other operators to ensure that terms and
conditions are met before closing dates. Specialize in short sale process and procedure.
 

 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 16 of 38

Poll Worker Clerk/Supervisor 08/28/2018 Primary Election,

Supervisor of Elections 11/06/2018 General Election
Boynton Beach, FL

Exercise oversight of inspectors assigned at the voting location by ensuring a smooth
process for voters to cast their ballots. Organizing polling station before the poils open.
Exercising knowledge of the law. Monitoring equipment and assisting in any situation or issues
that arises. Assist all inspectors assigned under my direct supervision. Support the
administration of general, advance, absentee and special voting options, Complete and
maintain voting books and all required documentation, account for and secure all voting
materials and transportation of all ballots in a timely fashion after polls close. Participate and
oversee the initial count at the end of the General Voting Day.

Community Supervision Officer (Probation /Parole Officer) 02/17 to 08/17
Security Threat Gang Coordinator Winder, GA

Maintains accurate levels of supervision of probationers and parolees as administered
by the Courts. Face to Face contact and field visits performed. Establish appropriate
sanctions to assist criminal offenders in maintaining compliance. Testify in Court about
noncompliance, give recommendations on behalf of the Department. Conduct intakes and
write offender's sentences in Court. Promoted to Security Threat Gang Coordinator to
validate gang members as to their status in gang activities and affiliation within the County.
Conduct screening of all possible gang members to obtain gang intelligence information to
share with law enforcement and gang task force.

Enumerator 04/10 to 06/10
US Department of Commerce Palm Beach, FL

Engaged with different communities in the State of Florida to gather statistical data
for the federal government through the process of interviews and recording data on a standard
federal questionnaire form for the US Census Bureau.
 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 17 of 38

Child Protective Investigator 04/10 to 02/11
Department of Children & Families West Palm Beach, FL

Child Protective Investigator/ Senior Social Caseworker 03/07 to 12/08
Westchester County Department of Social Services Westchester County, NY

Conduct investigations when a call is placed to the State Central Registry in regards
to suspicion of child abuse or maltreatment by different sources, Plans, initiate and execute
investigations. Making safety decisions and developing controlling interventions, assessing
indicators of possible inflicted injuries. Assessing and responding to maltreatment.
Documenting the CPS response, making determinations, assessing and responding to risk.
Perform investigations of child (ren) fatality with varying degrees of responsibility working
with law enforcement and County Attorneys. Conduct multiple interviews and weekly home
visits to engage with clients to assure the safety of all children on case load. Conducting
removals and implementing safety intervention when necessary. Prepares/ schedule cases/
petitions for court referrals/ hearings/ drafting or preparing cases for an abuse or neglect
petition. Testifying in Family or Criminal Court in regards to case activity. Preserving
evidence to be presented in court. Familiar with Connections, UCR, WMS, FSFN, Aventail
database. 60 + hrs per wk

Fraud Investigator 05/05 to 12/08
NYC Department of Homeless Services 5 Boroughs, New York

Perform investigations with varying degrees of responsibility pertaining to fraud
activities involving one's application for shelter. Conduct in person interviews/ draft
reports summarizing such interviews/ ability to conduct searches in the criminal justice
database/ public records via computer to initiate and develop investigation/ preparing
paperwork for field investigation/ conduct complex field investigations within the five
boroughs/ Draft a report summarizing findings of investigation/ prepare referrals for
applicants. 40 + hrs per wk.

Child Care Director/ Owner 06/03 to 08/05
Children's Royal Palace T.T. T. G.F. Daycare Bronx, New York

Exercise staff oversight to ensure new operation plans, policies, procedures and transition
plans are consistent with the overall business goals and objectives. Holds responsibilities for
staffing and budgeting projections. Responsible for hiring, training, supervising and
evaluating daycare personnel. Ability to establish and maintain effective working
relationships with clients, staff, and representatives of community agencies. Handles difficult
personnel situations directly, using appropriate discretion, HR advice. Promote the business
through speaking engagements at conferences and involvement in local business
organizations. Ensures business delivers superior solutions to internal clients. Communicate
effectively with internal clients to identify needs and evaluate alternative business solutions
and strategies. Achieves excellence in all areas of business. Supervises the maintenance of
accurate attendance records, disbursement & inventory of materials & supplies. Records
behavioral difficulties & prepares incident/ accident reports. Responsible for financial
management including collecting fees, receipting funds, preparing financial documents and
monitoring the budget. 60 + hrs per wk.
 

 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 18 of 38

Child Welfare Specialist 08/02 to 01/04
City of New York Administration for Children Services 5 Boroughs, New York

Conduct investigations of possible foster homes before placement of a child. Prepares/
schedules cases/ petitions for court referrals/ hearings, filling out standard forms,
incorporating information obtained through interviews/ observing records/ stating
recommendations in order to enable/ obtain petitions to be filed/ court action to be taken/
judicial determination. Escort children traveling en route to courts/ foster homes/ placement/
hospitals to ensure safety. Intervenes in crisis situations, by assessing imminent danger/
exercising own counseling/ other skills in order to resolve crisis/ protect client and staff.
Experience working with mentally & emotionally disturbed children ranging in a variety of
classifications and children with HIV/AIDS on a daily basis. 60 + hrs per wk
 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 19 of 38

 

Education

Evander Childs High School
Major: Liberal Arts
High School Diploma

John Jay College of Criminal Justice
Major: Criminal Justice

Minor: Law

Bachelor of Arts in Criminal Justice
Honors: CUM LAUDE

Master in Public Administration — Inspector General
Specialization: Investigation & Operation Inspection

Gold Coast School of Real Estate
Major: Real Estate Sales Associate
Realtor, Certified Short Sale Agent

January 1998
Bronx, New York

02/98 to 12/01
New York, New York

02/02 to 05/06
New York, New York

06/20/12
State of Florida

 

Volunteer Work

Community Land & Trust Director/ General Board Member 2010 to 2019

Reliable Recovery Services of South Florida LLC
Assist with first call removals & transportation of human remains

Lake Worth, FI

06/12 to 10/13
South Florida

 

Skills

e Computer- intermediate (Connections, WMS, SPSS, Powerpoint, Microsoft, UCR, Excel, Criminal

Justice database, Real estate database etc.)

© Ability to work well with diverse groups of people. Able to deal calmly and effectively with high
stress situations. Open to change and is able to guide oneself with little or no supervision.

Reliable, responsible and dependable. Excellent communication skills (verbal & written)
Highly effective interviewing skills, decision maker & evaluator.

Acute attention to detail & accuracy, comfortable with meeting deadlines & budgets.
Proven ability to lead, delegate and designate, poised, tactical, diplomatic
 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 20 of 38

Exhibit# 6
 

 

 

 

 

To pay fe, affix stamps ot

Ez UNITED STATES:
POSTAL SERVICE « Certificate Of Mailln meter postegs here.

This Certificate of Matin provides evidence ihal mail has been presented to LSPS® for mailing.
This form may be used for domestic and Internati ral mab. |

Front AYO NATTA
° PO Bon BHO CO} <
Corea NROLES FL B2ays POST 6S»,
et
« Fecdlom) Sreroiansy “Eragne Neg,
on) | Fooaspeness” \s% Op SR
Sm Goeth TIA Ga op &,.
_ Harri Sours PHA 1 71Olo - FFE ~,>

~*~

 

<<

 

 

PS Form 3617, Apri 2007 PSN 7530-02-000-8085
 

 

an Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 22 of 38

To. N —_ ; Department of Education
- mee fl - . — Loan Servicing

PO BOX 9835
WILKES-BARRE, PA 18773-9635

 

SEMANTHA SANTANGELO
PO BOX 540001
GREENACRES FL 33454-0001

Account Number:  9196681052-1

03/06/17

SEMANTHA, here is the Public Service Loan Forgiveness (PSLF) information
you requested for your eligible Direct Loan(s).

We've enclosed a PSLF Fact Sheet and PSLF Employment Certification Form for your convenience. For
complete information, refer to myfedioan.org/psif and studentaid.ed.gov/publicsarvice.

Submit online
Visit myfedioan.crg/psif to get started—it's the easiest and fastest way!

Submit by fax or mail
Complete the enclosed form and send it via fax or mail.

Fax: 717-720-1628

Mail: FedLoan Servicing, Attn: Loan Forgiveness, P.O. Box 69184, Harrisburg, PA 17106-9184

Completing the PSLF Employment Certification Form

You may submit information about multiple employers by submitting one copy of Sections 1 and 2, anda copy of
Sections 3 and 4 for each of your employers. When completing this form, type or print using dark ink. Enter dates
as month-day-year (mm-dd-yyyy). Use only numbers. Example: March 14, 2016 = 03-14-2016. If any information
is crossed out or altered in Section 3, it must be initialed by your employer.

What to expect next

Once you submit a PSLF Employment Certification Form, FedLoan Servicing will determine whether or not you
are eligible for PSLF. If you qualify, your loan(s) will be transferred to FedLoan Servicing.

if you have questions about the status of your request
Contact FedLoan Servicing at 855-265-4038, Monday through Friday 8:00 AM to 9:00 PM (ET).

Sincerely, cone MA Sed lOaN, arg lPsir

Navient - Department of Education Loan Servicing

Enclosures: PSLF Fact Sheet and PSLF Employment Certification Form

"B188681062115720105*

R220 E74qo0 ED 3215 eee nea |

 
 

 

—

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 23 of 38

Public Service Loan Forgiveness (PSLF) Fact Sheet

For more information, visit
mytedioan.org/psif
studentaid.ed.gov/publicservice.

The PSLF program encourages individuals to enter and continue to work full time as public servants by forgiving
the remaining balance of their Direct Loan(s) after making 120 qualifying loan payments on those loans while
employed full-time by certain public service employers. It was created by the U.S. Department of Education (Dept.
of Ed) who has contracted FedLoan Servicing to review PSLF claims.

Eligibility requirements

Make 120 qualifying payments in a qualifying Direct Loan Program repayment plan towards a Direct Loan while
employed full time by a qualifying public service organization. Payments must be received in full and no later than
15 days after your scheduled due date. Only payments made after October 1, 2007 count toward the 120
qualifying payments. Additionally, these payments can be made non-consecutively.

Any future bills satisfied by paying your loans ahead may not immediately count as qualifying payments. You
have the option to instruct us to not advance your due date when you pay extra. If you are paying by paper check,
you can instruct us to not advance your payment due date by clearly writing your instructions on a separate piece
of paper included with your check. If you make a payment online at Navient.com, you will choose at that time
whether you want any extra funds to apply toward future payments and, if applicable, advance your payment due
date.

PSLF-eligible non-defaulted Direct Loans

- Direct Subsidized Loans

Direct Unsubsidized Loans

Direct PLUS Loans for parents and graduate or professional students
- Direct Consolidation Loans

Other federal student loan programs may become eligible for forgiveness if they are consolidated into a Direct
Consolidation Loan, but only payments made after the consolidation is completed will count toward the required
120 qualifying payments. Examples of federal student loan programs that may be eligible for consolidation into a
Direct Consclidation Loan include, but are not limited to:

- Federal Family Education Loan (FFEL) Program loans
o Subsidized and Unsubsidized Federal Stafford Loans
o Federal PLUS Loans — for parent and graduate or professional students
o Federal Consolidation Loans (excluding joint spousal consolidation loans)
~ Federal Perkins Loans
- Certain Health Professions and Nursing Loans

For more information on Direct Loan consolidation, please visit StudentAid.ed.gov/consolidation. Keep in mind;
you may lose certain borrower benefits if you consolidate.

Note: To consclidate a Federal Perkins Loan or Health Professions or Nursing Loan into a Direct Consolidation

Loan, you also must consolidate at least one FFEL Program loan or Direct Loan. If you are unsure about what
kind of loans you have, you can find that information at SfudentAid.ed.gov/login.

Continued on next page

"81980810621 15720194"

a]
cam com om wt MeL
 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 24-of 38

Qualifying repayment plans

¢ Income-Driven Repayment Plans (Revised Pay As You Eam (REPAYE), Pay As You Earn (PAYE),
Income-Based (IBR), Income-Contingent (ICR)

« 10-Year Standard Repayment Plan
Any other Direct Loan Program repayment plan having payments greater than or equal to the ® payment
that would be required under a 10-Year Standard Repayment Pian

For more information about the repayment plans available in the Direct Loan Program, please visit
StudentAid.ed.gov/repay.

Qualifying public service organizations
You must be employed full-time (in any position) by a public service organization, or must be serving in a full-time

AmeriCorps or Peace Corps position.

A iull list of qualifying organizations that meet the definition of “public service organization” can be found at
myfedioan.arg/psif.
 

   

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 25 of 38

PUBLIC SERVICE LOAN FORGIVENESS (PSLF): OMB No, 1845-0110
\ EMPLOYMENT CERTIFICATION FORM Exp Date 12/31/2017
}’ William D. Ford Faderal Direct Loan (Direct Loan} Program Records Code: PSECF-XBCR

(WARNING: Any person who knowingly makes a false statement or misrepresentation on this form or an

PSLE ECF any accompanying document is subject to penalties that may include fines, Imprisonment, or both, under

the U.S, Criminal Code and 20 U.S.C. 1097,

SECTION 1: BORROWER INFORMATION

 

Please enter or correct the follawing information.
f] Check this box if any of your Information has changed.
SSN <n |
Date of Birth Gee
Name  Semantha Santangelo
Address PO Box 540241
City Greenacres State NY Zip Code 33454
Telephona-Primary qe
Telephone - Alternate |
Email (Optional) Semanthal616@msn.com

 

 

 

 

 

SECTION 2: BORROWER AUTHORIZATIONS, UNDERSTANDINGS, AND CERTIFICATIONS
Before signing, carefully read the entire form. For more Information on PSLF, visit StudentAid,qov/publicservice.
authorize:

1.

2.

My employer or other entity having records about the employment that is the basis of my request to make information
from those records available to the U. S. Department of Education (the Department) or its agents or contractors.

The entity to which | submit this request and its agents to contact me regarding my request or my loans at any cellular
telephone number that | provide now or in the future using automated telephone dialing equipment or artificial or
prerecorded voice or text messages.

| understand that:

1.

2.
3.
4.
5.
6.

4

To qualify for PSLF, | must make 120 qualifying payments on my Direct Loan(s) while employed full-time by a qualifying
employer or employers. Neither the 120 qualifying payments nor the employment have to be consecutive.

To qualify for PSLF, | must be empioyed full-time by a qualifying employer when | apply for and receive PSLF.
If | qualify for forgiveness, only the remaining balance on my Direct Loan(s) will be forgiven.

By submitting this form, my student loan(s) held by the Department will be transferred to FedLoan Servicing.
The Department may request supplemental documentation substantiating my employment.

The Departmant will notify me tn writing or electronically of the number of qualifying payments I have made while
employed full-time by a qualifying employer and how many more | must make before | am eligible te apply for PSLF.

The Department will notify me in writing or electronically if the form that | submit is incomplete, or if it determines that
my employment or payments do not qualify for PSLF. The Department will explain the reason for the determination
and the steps | need to take to correct the form or make qualifying payments.

The Department will retain this certification form until ! submit my application for forgiveness.

| certify that all of the Information | have provided on this form and in any accompanying document is true, complete, and
correct to the best of my knowledge and beltef.

C] Check thts box If you cannot obtain certification from your employer because the organization is closed or because the

organization has refused to certify your employment. The Department will follow up to assist you In getting
documentation of your a Complete Sect but do not complete Section 4.

Borrower's Signature = Lenore snc a, Hong sh Date 08/98} 7

Page 1 of 6
 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 26 of 38

Aarrower Name Sent Sayran/ Amo ee

Borower SSN

SECTION 3; EMPLOYER INFORMATION (TO BE COMPLETED BY THE BORROWER OR EMPLOYER)

1. Employer Name:

OA Deri OF Commu iy Sulereiyay

. ?
2. Federal Employer Identification Number (FEIN)

—_.. eee ee

Your employer's EIN may be found on your Wage
and Tax Statement (W-2),

ee Aedes aw) ST ow urs SF!
— ATANTA, BA 2RSBY
4. Erhployer Website fif'anyy:
wa Ms. Geadan Cov
5. Employment Bagin Date:.
Kite?
6. Employment End Date:

9/9 [207 OR

F7 Still Employact

7. Employment Status: J Full-Time [7 Part-Time

8. Hours Per Week (Average) _ YP

Include Vacation, leave time, or any leave take
under the Family Medical Leave Act of 1999. If your
émployer #5 a 504{c)(3} ora not-for-profit organization,
da not inctude any hours you spent on religlous:
Instruction, worship services, or proselytizing.

9. Is your employer a governmental organization?

4 governmental organization is a Federal, State,
local. or Tribal governnient organization, agency, or
entity, a public child or family service agency, a Tribal
college or university, orthe Peace Corpsor
AmeriCorps.

FA Yes - Skip to Section 4,

_] No- Continue te ltern 10,

1@. Is your employer tax-exempt under Section $01{¢}{3)

of the Internal Revenue Code?
U] Yes - Skip te Section 4,

LJ No - Continue to item 11.

11. Is your employer a not-for-profit organization?

L] Yes - Continue to tem 12,
[| No - Your employer does not qualify,

12. Is your employer a partisan political organizatian?

Fl Yes - Your employer does not qualify.
[_. Na- Continue to iter 13.

13. ls your employer a labor union?
, U1 Yes - Your employer does not qualify,

Fl Ne- Continue to ltem 14,

14, Indicate which service or services your employer

provides and then continue to Section 4, if
appropriate:

[_] Emergency management

[2 Military service (See Section 6)

{C Public safety

(7 Law enforcement

[] Public terest legal services (See Section 6}

(7 Early childhood education (See Section 6}

_T7] Public service. for individuals with disabilities

CL Public service for the elderly

{_] Public health (See Section 4)

E? Public education (See Section 6)
[3 Public library services

[J Schoo! library services

C1] Other school-based services

CJ None of the above - your employer does not
qualify.

SECTION 4: EMPLOYER CERTIFICATION (TO BE COMPLETED BY THE EMPLOYER)

By signing, | certify that the information in Section 31s true,

complete, and correct to the best of my knowledge and belief

and that | am an authorized official (see Section 6) of the Organization named In Section 3, Complete the rest of this Section.
Note: if any of the Information is crossed out of altered In Section 3, you must initial those changes.

Authorized Official’'s Name , Jeter kerr Authorized Official's Phone (¢py) beSle- YS”
Authorized Official's Tithe ej tye Authorized Offictal’s Email Jo A kare DES. GA.

Authorized Official's Signature Date _9hi3 fra

       
 

- Page 2 of §

 
 

 

1. Employer Name:

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 27 of 38

Aug. 21.2017 2:57PM UPS store 2981

Borrower Name Semantha Santangelo

No. 6104 =P. 3/3

Borrower SSN SY

 

SECTION 3: EMPLOYER INFORMATION (TO BE COMPLETED BY THE BORROWER OR EMPLOYER]

Department of Children & Families

 

2. Federal Employer Identification Number (FEIN)

 Sieteem

Your employer's EIN mey be found on your Wage
and Tax Statement (W-2}.

3

Employer Address:

1400 West Commercial Bivd Suite 230, Ft Lauderdale, |
Flonida, 3309 g

4. Employer Website (if any):

http://www.myflfamilies.com/

 

3. Employment Begin Date:

a ©u/20) lO

6. Employment End Date:

Ontos | {| or

7] Still Employed _
7 Employment Status: Full-Time {| Part-Time

8. Hours Per Week (Average) 60

Include vacation, leave time, or any leave taken
under the Family Medical Leave Act of 1993. If your
employer is a 501(c)(3) or a not-for-profit organization,
do not include any hours you spent on religious
tnstruction, worship services, or proselytizing.

9. js your employer a governmental organization?

A governmental organization is a Federal, State,
local, or Tribal govemment organization, agency, or
entity, a public child or family service agency, a Tribal
college or university, or the Peace Corps or

AmeriCorps.
fy] Yes - Skip to Section 4.

[[] No - Continue to Item 10.

10. fs your employer tax-exempt under Section 501(c)(3)
~ of the Internal Revenue Code?
Cy Yes - Skip to Section 4,

Kd No- Continue to item 11.
11. Is your employer a not-for-profit organization?
[1-Yes- Continue to Item 12.
. (J) No- Your employer daes not qualify,

12, ts your employer a partisan political organization?
CO Yes- Your employer does not qualify.
(1 No - Continue fo Iter 13.

13. Is your employer a labor union?
LJ Yes- Your employer does not qualify.
[] No - Continue to Itern 14.

14. Indicate which service or services your employer
provides and then continue to Section 4, if

appropriate:
[7] Emergency management

(1 Military service (See Section 6)
[.] Public safety
oO Law enforcement
 ([] Public interest legal services (See Section 6}
C Early childhood aducation (See Section 6}
7] Public service for individuals with disabilities
LO Public service for the elderly
(J Public health (See Section 6)
C] Public education (See Section 6)
[] Public library services
C) Schoo! library services
LJ Other school-based services

[7] None of the above - your employer does not
qualify.

SECTION 4: EMPLOVER CERTIFICATION (TO BE COMPLETED BY THE EMPLOYER)

 

8y signing, | certify that the information in Section 3 is true, complete, and correct to the best of my knowledge and belief
and that | am an authorized official (see Section 6) of the organization named In Section 3. Complete the rast of this Section.

Note: |f any of the information |s crossed out or altered in Section 3, you must Initial those changes,

Authorized Offictal's woneesSica_lal bay oti Ofc Phone SE Le. "TH iM

Authorized Official’s THe bersonned Techn II Authorized Official's Emall_ ae

_ Authorized Official's Signature wn Caen Cm
Page 20f6

 
 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 28 of 38

i

. ” Borrower Nama Semantha Santangelo

BorrowersSN Oa

- SECTION 3: EMPLOYER INFORMATION (TO BE COMPLETED SY THE BORROWER OR EMPLOYER)

1. Employer Name:
Westchester County Department of Social Services

( 2 ) Federal Employer Identification Number (FEIN)

 

Your employer's EIN may be found on your Wage
and Tay Statement (W-2}.

3. Employer Address:.
112 East Post RD White Plalns,NY 16601-5510

 

4. Employer Website (if any):
socialsarvices.westchestergov.com

 

5. Employment Begin Date:
03/26/2007

 

6. Employment End Date:
12/28/2008 OR

C2 Still Employed
7. Employment Status: [7] Full-Time [] Part-Time

8. Hours Per Week (Average) 25°

Include vacation, leave time, or any leave taken
under the Family Medical Leave Act of 1993. ifyour
employer is a 507 (c)(3) or 9 not-for-profit organization,
do not Include any hours you spent on religious
Instruction, worship services, or proselytizing.

 

9. Is your employer a governmental organization?

A governmental organization Is a Federal, State,
local, or Tribal government organization, agency, or
entity, a public child or family service agency, a Tribal
college or university, or the Peace Corps or
AmeriCorps.
f¥] Yes-Skip to Section 4.

TJ No - Continue to Item 10.

10. Is your employer tax-exempt under Section 501(c}(3}

of the Intemal Revenue Code?
(J Yes - Skip to Section 4,

| No - Continue to ftem 11.

11. Is your emplayer a not-for-profit organization?

CJ Yes - Continue to ftem 12,
(No - Your employer does not qualify,

12, Js your employer a partisan political organization?

C1] Yes - Your employer does not qualify.
[] No - Continue to Item 13.

13. 6s your employer a labor union?

EJ Yes - Your employer does not qualify.
L No - Continue to Item 14.

14. Indicate which service or services your emptoyer

provides and then continue to Section 4, if

appropriate:
Lj Emergency management

(2 Military service (See Section 6)

Ci Publtc safety

(I Law enforcement .

C) Public interest legat services (See Section 6)
CD Early childhood education (See Section 6)
(2 Public service for individuals with disabilties
1 Pubic service for the alderty

j Public health (See Section 6)

(7 Public education (See Section 6)

{FD Public ilbrary services

{1 Schoo! library services

(0 Other school-based services

(J None of the above- your employer does not
qualify.

SECTION 4: EMPLOYER CERTIFICATION (TO BE COMPLETED BY THE EMPLOYER)

By signing, | certify that the Information in Section 3 is true, complete, and correct to the best of my knowledge and belief
and that fam an authorized official (see Section 6} of the organization named In Section 3. Complete the rest of this Section.

Note: If any of the Informa
Authorized Official’s Name

Authorized Official’s Title »

  
  
 

Authorized Official’s Signature

assed out or attered in Section 3, you must initial those change
VY.2- Authorized official's Phone

adAuthorized Officlat’s Email Trott Lebohys ter i. Cam

4 YY
Date Q\ i> {« }

 
 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 29 of 38

. Bortower Name Semantha Santangelo — Borrower SSN —_
~ SECTION 3: EMPLOYER INFORMATION (TO BE COMPLETED BY THE BORROWER OR EMPLOYER)
1. Employer Name: 10. Is your employer tax-exempt under Saction 501{¢}(3)

NYC Department of Homeless Services of the Internal Revenue Code?
P L] Yes - Skip to Section 4,

 

 

(2) Federal Employer Identification Number (FEIN) [] No - Continue to Iter 11.
yyy ete 11, Is your employer a not-for-profit organization?
Your employer's EIN may be found on your Wage {_] Yes - Continue to Item 12.

and Tax Statement (W-2). (J No - Your employer does not qualify.

3. Employer Address: 42. Is your employer a partisan political organization?
33 Beaver Street, 12th FL, New York, NY 10004 (1 Yes- Your employer does not qualify

[_] No - Continue ta item 13.

 

4, Employer Website (if any):
http://www 1 nyc.gov/site/dhs/index.page 13. is your employer a labor union?

" C1 Yes - Your employer does nat qualify.

L] No- Continue to Item 14.

 

3. Employment Begin Date:

 

 

05/23/2005
: 14. Indicate which service ar services your employer
6 Employment End Date: provides and then continue to Section 4, if
10/22/2009 ‘ appropriate:
OR [1 Emergency management
(] Still Employed . __£] Millitary service (See Section 6)
7. Employment Status: [v]} Full-Time [] Part-Time {] Public safety

fo
8. Hours Per Week (Average) 40 O _— reement ; ;
Include vacation, leave time, or any leave taken CL] Public interest legal services (See Section 6)

under the Family Medical Leave Act of 1993. Ifyour C) Early childhood education (See Section 6)
employer is a 501(¢)(3) or a not-for-profit organization, (1 Public service for individuals with disabilities
do not include any hours you spent on religious Publ Ider!
instruction, worship services, or proselytizing. O ublic service for the elderly

"] Public health (See Section 6)

9% Is your employer a governmental organization? [Public education (See Section 6)

A governmental organization Is a Federal, State,

local, or Tribal government organization, agency, or CL Public library services

entity, a public child or family service agency, a Tribal [_] School Ilbrary services
olede on university or the Peace Corps or [7] Other school-based services
Yes- skip to Section 4. (7 None of the above - your employer does not

(1 No - Continue to Iter 10. qualify.

SECTION 4: EMPLOYER CERTIFICATION (TO BE COMPLETED BY THE EMPLOYER)

By signing, | certify that the information in Section 3 is true, complete, and correct to the best of my knowledge and bellef
and that | am an authorized official (see Section 6) of the organization named in Section 3. Complete the rest of this Section,

Note; if any of the information ls crossed oyt or altered In Section 3, you must initial those changes.
Authorized Official's Name hdeie pla Authorized Official's Phone i. Sb : c — J a 63
a, U é
Authorized Official's Title 5 ept Author ized official rs Eemall . tye fo

Employee Verification Uni QOS 2.
th FLnate 2

Pastevp'¥ork, NY 10004

   
   
 

Authorized Official's Signature
 

 

; Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 30 of 38
". “SECTION 5: INSTRUCTIONS FOR COMPLETING THE FORM

“You may submit information about multiple employers by submitting one copy of Sections 1 and 2 (Page 1), and one copy of
Sections 3 and 4 (Page 2) per employer. When completing this form, type or print using dark ink. Enter dates as month-day-
year (mm-dd-yyyy). Use only numbers. Example: March 14, 2016 = 03-14-2016. If any information is crossed aut or altered in
Section 3, it must be initialed by your employer. For more information about PSLF and how to use this form, visit
StudentAid.gov/publicservice. Return the completed form to the address shown in Section 7.

SECTION 6: DEFINITIONS

 

AmeriCorps position means a position approved by the
Corporation for National and Community Service under
Section 123 of the National and Community Service Act of
1990 (42 U.S.C. 12573).

An authorized official is an official of a public service
organization (including AmeriCorps or the Peace Corps)
who has access to the borrower's employment or service
records and is authorized by the public service organization
to certify the employment status of the organization's
employees or former employees, or the service of
AmeriCorps or Peace Corps volunteers.

Eligible loans are loans that are not in default and made
under the William D. Ford Federal Direct Loan (Direct Loan)
Program.

Early childhood education includes licensed or
regulated child care, Head Start, and State funded pre-
kindergarten.

An employee means an individual who is hired and paid
by the organization.

Full-time means working in qualifying employment in
one or more jobs for the greater of: (1) An annual average of
at least 30 hours per week or, for a contractual or
employment period of at least 8 months, an average of 30
hours per week; or (2) Unless the qualifying employment is
with two or more employers, the number of hours the
employer considers full time. ;

Government includes a Federal, State, local or Tribal
government organization, agency or entity; a public child or
family service agency; or a Tribal college or university.

An on-time payment is a payment made no mare than
15 days after the due date for the payment.

Law enforcement means service performed by an
employee of a public service organization that is publicly
funded and whose principal activities pertain to crime
prevention, control or reduction of crime, or the
enforcement of criminal law,

Military service means service on behalf of the U. S.
Armed Forces or the National Guard performed by an
employee of a public service organization.

Peace Corps position means a full-time assignment
under the Peace Corps Act as provided for under 22 U.S.C.
2504. .

Public education includes services that provide
educational enrichment or support directly to students or
their families in a school or a school-like setting.

Public interest legal services refers to legal services
that are funded in whole or in part by a local, State, Federal,
or Tribal government.

Public health includes nurses, nurse practitioners,
nurses in a clinical setting, and full-time professionals

engaged in health care practitioner occupations and health
support occupations, as such terms are defined by the

Bureau of Labor Statistics.

_A public service organization is a private not-for-profit
organization that is not a labor union or a partisan political
organization and that provides at least one of the follawing
public services: (1) emergency management, (2) military
service, (3) public safety, (4) faw enforcement, (5) public
interest legal services, (6) early childhood education, (7)
public service for individuals with disabilities and the
elderly, (8) public health, (9} public education, (10) public
library services, {11} school library services, or (12) other
school-based services.

Qualifying payments are separate, on-time, full monthly
payments made on a Direct Loan after October 1, 2007
under a qualifying repayment plan. ,

Qualifying employment includes enployment by the
government, employment by a not-for-profit organization
that is tax-exempt under Section 501(c)(3) of the Internal
Revenue Code, AmeriCorps position, a Peace Corps position,
or employment at a public service organization.

Qualifying repayment plans include the Revised Pay As
You Earn (REPAYE) plan, the Pay As You Earn (PAYE) plan,
the Income-Based Repayment (IBR) plan, the Income-
Contingent Repayment (ICR) plan, the 10-Year Standard
Repayment pisn (Standard Repayment plan with a
maximum 10-year repayment period), and any other Direct
Loan repayment plan, but only if payments are at
least equal to the monthly payment amount that
would be required under the Standard Repayment
plan with a 10-year repayment period.

Page 3 of 6
 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 31 of 38

" “SECTION 7: WHERE TO SEND THE COMPLETED FORM

 

‘Return the completed form and any documentation to:
* {If no address is shown, return to your loan holder.)

U.S. Department of Education
FedLoan Servicing Or
P.O. Box 69184

Harrisburg, PA 17106-9184

Fax to: 717-720-1628

SECTION 8: IMPORTANT INFORMATION ABOUT PSLF

If you need help completing this form, call:
(If no telephone number is shown, call your loan holder.)

Domestic: 855-265-4038
International: 717-720-1985
TTY: dial 711, then enter 800-699-2908

Website: MyFedLoan.org

 

You may obtain loan forgiveness under this program if you
make 120 qualifying payments (see "Payment Eligibility") on
eligible loans (see "Loan Eligibility") while working in
qualifying employment (see "Employment Eligibility").

Payment Eligibility

To receive PSLF, you must make 120 on-time, full,
scheduled, separate monthly payments on your Direct Loans
under a qualifying repayment plan after October 1, 2007.

On-time payments are those that are received by the
Department no later than 15 days after the scheduled
payment due date.

Full payments are payments on your Direct Loan in an
amount that equals or exceeds the amount you are required
to pay each month under your repayment schedule. If you
make a payment that is less than what you are required to
pay for that month, that month's payment will not count as
one of the required 120 qualifying payments. If you make
multiple, partial payments in a month and the total of those
partial payments equals or exceeds the required full
monthly payment amount, those payments will count as
one qualifying payment.

Scheduled payments are those that are made while you
are in repayment. They do not include payments made while
your loans are in an in-schoot or grace status, orina
deferment or forbearance period.

You must make separate monthly payments. Lump sum
payments or payments you make as advance payments for
future months do not count as more than one qualifying
payment. If you wish to make a payment in excess of your
scheduled monthly payment, follow the Instructions on your
bil for providing payment Instructions, and notate that your
payment is not intended to cover future installments.
Otherwise, your excess payment may affect your ability to
make future qualifying payments.

If you were an AmeriCorps or Peace Corps volunteer, you
may receive credit for making qualifying payments If you
make a Jump sum payment by using all or part of a Segal
Education Award or Peace Corps transition payment.

The Department will consider the lump sum payment
you have made as the equivalent of qualifying payments
equal to the lesser of {1} the number of payments resulting
after dividing the amount of the lump sum payment by the
monthly payment amount you would have made under one
of the qualifying repayment plans listed below; or (2) 12
payments.

Peace Corps volunteers making an eligible lump sum
payment must do so within 6 months of the Employment
End Date, as reported in Section 3.

Your payments must be made under a qualifying
repayment plan. Qualifying repayment plans include the
REPAYE plan, the PAYE plan, the !BR plan, the !CR plan, the
10-Year Standard Repayment plan, or any other Direct Loan
repayment plan, but only payments that are at least equal to
the monthly payment amount that would be required under
the10-Year Standard Repayment plan.

Though repayment plans other than the REPAYE, PAYE,
IBR, and ICR plans are qualifying repayment plans for PSLF,
you must enter REPAYE, PAYE, IBR, or 1}CR to have a
remaining balance to forgive after becoming eligible for
PSLF. Otherwise, your loans will be fully repaid within 10
years. To apply for these plans, visit StudentLoans.gov.

IMPORTANT: The Standard Repayment Plan for Direct
Consolidation Loans made on or after July 1, 2006 have
repayment periods of different lengths. Monthly payments
you make under the Standard Repayment Plan on such
Direct Consolidation Loans are only qualifying payments if
the loans have a 10-year repayment period (which would
only occur if your total education Indebtedness is less than
$7,500).

Loan Etigiblility

Only Direct Loan Program loans that are not in default
are eligible for PSLF. Loans you received under the Federal
Family Education Loan (FFEL} Program, the Federal Perkins
Loan (Perkins Loan) Program, or any other student loan
program are not eligible for PSLF.

Page 4 of 6
 

 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 32 of 38
"* SECTION 8: IMPORTANT INFORMATION ABOUT PSLF (CONT INWED)

 

“Loa ibility (Continued

fy you have FFEL Program or Perkins Loan Program loans,
you may consolidate them into a Direct Consolidation Loan
to take advantage of PSLF. However, payments made on
your FFEL Program or Perkins Loan Program loans before
you consolidated them, even if they were made under a
qualifying repayment plan, donot count'as qualifying PSLF
payments. In addition, if you made qualifying payments on a
Direct Loan and then consolidate it into a Direct.
Consolidation Loan, you must start over making qualifying
payments on the new Direct Consolidation Loan.

If you consolidate your FFEL Program or Perkins Loan
Program loans into a Direct Consclidation Loan to take
advantage of PSLF and do not have any Direct Loans, do not
submit this form until you have consolidated your loans. The
online application for Direct Consolidation Loans contains a
section that allows you to indicate that you are
consolidating your loans for PSLF. The online application is
available at StudentLoans.gov. If you don't know whether
you have Direct Loans, go to StudentAid.gov/login.

Employment Eligibility

To qualify for PSLF, you must be an employee of a
qualifying organization. An employee is someone who is
hired and paid by the organization. You may physically
perform your work at a qualifying or non-qualifying
organization, so long as your employer is a qualifying
organization. If you are a contracted employee, the
organization that hired and pays you must qualify, not the
organization where you perform your work. The type or
nature of employment with the organization does not
matter for PSLF purposes,

A qualifying organization is a government organization
or a tax-exempt organization under Section 501(c)(3) of the
Internal Revenue Code (IRC). Service in an AmeriCorps or
Peace Corps position is also qualifying employment. The
type of services that these organizations provide does not
matter for PSLF purposes.

A private not-for-profit organization that is not a tax-
exempt organization under Section 501(c}(3) of the IRC may
be a qualifying organization if it provides certain specified
public services. These services include emergency
management, military service, public safety, or law
enforcement services; public heaith services; public
education or public library services; school library and other
school-based services; public interest law services; early
childhood education; public service for Individuals with
disabilities and the elderly, The organization must not be a
business organized for profit, a labor union, or a partisan
political organization.

Employment as a member of the U.S. Congress is not
qualifying employment.

Employment Eligibility (Continued

You must be employed full-time by your employer.

Generally, you must meet your employer's definition of
full-time. However, for PSLF purposes, that definition must
be at least an annual average of 30 hours per week, For
purposes of the full-time requirement, your qualifying
employment at a 501(c)(3) organization or a not-for-profit
organization does not include time spent participating in
religious instruction, worship services, or any form of
proselytizing.

If you are a teacher, or other employee of a public service
organization, under contract for at least eight out of 12
months, you meet the full-time standard if you work an
average of at least 30 hours per week during the contractual
period and receive credit by your employer for a full year's
worth of employment.

If you are employed in more than one qualifying part-
time job simultaneously, you may meet the full-time
employment requirement if you work a combined average
of at least 30 hours per week with your employers.

Vacation or leave time provided by the employer or leave
taken for a condition that is a qualifying reason for leave
under the Family and Medical Leave Act of 1993, 29, U.S.C.
2612(a)(1) and (3) is equivalent to hours worked in qualifying
employment.

Other Important Information

The submission of this form before you apply for PSLF is
optional. However, if you wait to submit this form until you
apply for PSLF, you will be required to submit one form for
each employer that you want considered toward your
eligibility for PSLF.

If you submit this form and your employer qualifies, all of
your loans. held by the Department will be transferred to
FedLoan Servicing. FedLoan Servicing will then determine
how many qualifying payments you made during the period
of qualifying employment within the dates provided in
Section 3.

You are not permitted to apply the same period of
service to receive PSLF and the Teacher Loan Forgiveness,
Service in Areas of National Need, and Civil Legal Assistance
Attorney Student Loan Repayment programs.

No borrower will be eligible for PSLF until October 2017
at the earliest. An application for PSLF will be made
available at a later time.

Page 5 of 6
——

 

, Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 33 of 38

""“ SECTION 9: IMPORTANT NOTICES

 

Privacy Act Notice. The Privacy Act of 1974 (5 U.S.C.
.552a) requires that the following notice be provided to you:

The authorities for collecting the requested
information from and about you are §421 et seq., §451 et
seq., or §461 of the Higher Education Act of 1965, as
amended (20 U.S.C. 1071 et seq., 20 U.S.C. 1087a et seq., or
20 U.S.C. 1087aa et seq.) and the authorities for collecting
and using your Social Security Number (SSN) are §§428B(f)
and 484({a)(4) of the HEA (20 U.S.C. 1078-2(f) and 1091(a)(4))
and 31 U.S.C. 7701(b). Participating in the William D. Ford
Federal Direct Loan (Direct Loan) Program, Federal Family
Education Loan (FFEL) Program, or Federal Perkins Loan
(Perkins Loan) Program and giving us your SSN are
voluntary, but you must provide the requested information,
including your SSN, to participate.

The principal purposes for collecting the
information on this form, including your SSN, are to verify
your identity, to determine your eligibility to receive a loan
or a benefit on a loan (such as a deferment, forbearance,
discharge, or forgiveness) under the Direct Loan, FFEL, or
Federal! Perkins Loan Programs, to permit the servicing of
your loans, and, if it becomes necessary, to locate you and
to collect and report on your loans if your loans become
delinquent or default. We also use your SSN as an account
identifier and to permit you to access your account
information electronically,

The information in your file may be disclosed, ona
case-by-case basis or under a computer matching program,
to third parties as authorized under routine uses in the
appropriate systems of records notices. The routine uses of
this information include, but are not limited to, its disclosure
to federal, state, or local agencies, to private parties such as
relatives, present and former employers, business and
personal associates, to consumer reporting agencies, to
financial and educational institutions, and to guaranty
agencies in order to verify your identity, to determine your
eligibility to receive a loan or a benefit on a loan, to permit
the servicing or collection of your loans, to enforce the
terms of the loans, to investigate possible fraud and to verify
compliance with federal student financial aid program
regulations, or to locate you if you become delinquent in
your loan payments or if you default. To provide default rate
calculations, disclosures may be made to guaranty agencies,
to financial and educational institutions, or to state
agencies. To provide financial aid history Information,
disclosures may be made to educational institutions.

To assist program administrators with tracking
refunds and cancellations, disclosures may be made to
guaranty agencies, to financial and educational institutions,
or to federal or state agencies. To provide a standardized
method for educational institutions to efficiently submit

" student enrollment statuses, disclosures may be made to

guaranty agencies or to financial and educational
institutions. To counsel you in repayment efforts, disclosures
may be made to guaranty agencies, to financial and
educational institutions, or to federal, state, or local
agencies.

in the event of litigation, we may send records to the
Department of Justice, a court, adjudicative body, counsel,
party, or witness if the disclosure is relevant and necessary
to the litigation, If this information, either alone or with
other information, indicates a potential violation of law, we
may send it to the appropriate authority for action. We may
send information to members of Congress if you ask them
to help you with federal student aid questions. In
circumstances involving employment complaints,
grievances, or disciplinary actions, we may disclose relevant
records to adjudicate or investigate the issues. If provided
for by a collective bargaining agreement, we may disclose
records to a labor organization recognized under 5 U.S.C.
Chapter 71. Disclosures may be made to our contractors for
the purpose of performing any programmatic function that
requires disclosure of records. Before making any such
disclosure, we will require the contractor to maintain Privacy
Act safeguards. Disclosures may also be made to qualified
researchers under Privacy Act safequards.

Paperwork Reduction Notice. According to the
Paperwork Reduction Act of 1995, no persons are required
to respond to a collection of information unless such
collection displays a valid OMB control number. The valid
OMB control number for this information collection is
1845-01 10. Public reporting burden for this collection of
information is estimated to average 30 minutes per
response, including time for reviewing instructions,
searching existing data sources, gathering and maintaining
the data needed, and completing and reviewing-the
collection of information. The obligation to respond to this
collection is required to obtain a benefit in accordance with
34 CFR 685.219. If you have comments or concerns
regarding the status of your individual submission of this
form, please contact your loan holder directly (see Section
7).

Page 6 of 6
 

 

Semantha Santangelo
PO Box 540001, Greenacres, FL 33454
813-613-3569 | Semantha1616@msn.com |

AX

 

 

TO: FED LOAN SERVICING FROM: Semantha Santangelo
FAX: 717-720-1628 PAGES: Including cover 6 pages
PHONE: 1855-265-4033 DATE: 09/25/2017

 

RE: LOAN FORGIVENESS APPLICATION

 

[x] Urgent [I For Review [| Please Comment

Comments:

Sst C7

SEMANTHA SANTANGELO
PO BOX 540001
GREENACRES FL 33454

[x] Please Reply C Please Recycle
 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 35 of 38

 

 

TRANSMISSION VERIFICATION REPORT

 

 

FAX

TIME
NAME

TEL:
SER. # :

> 89/25/2017 a2:25PM
: UPSSTORE

: 4785454663

: 4785454447

U63460C3N362538

 

 

DATE, TIME
FAX NO. /NAME
DURATION
PAGE ¢S)
RESULT

MODE

89/25 92:21PM
17177261626
88:83:33

86

OK
STANDARD
ECM

 

 
 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 36 of 38

Exhibit# 7
 

 

Case 1:18-cv-09031-DLC Document 114 Filed 08/25/20 Page 37 of 38

 

 
 
   

in

fedioan | @ :
Maat 0.8. Department of Education —

reqioan S 7.} Tatormeticn about your federal student loan g =
WENOW SERVICE |: &

November 7, 2017 YOUR STUDENT LOANS! g

" B

 

 

BWEBEC , fe

B927 2395 3214 O7L1#
SEMANTHA SANTANGELO

PO BOX 540001

GREENACRES FL 33454-0001

 

The U.S. Department of Education (ED) has selected us to manage your federally owned student loans. This transfer
occurred due to your recent submission of a Public Service Loan Forgiveness (PSLF) Employment Certification

form. Having all of your loans with FedLoan Servicing will make it easier for you to manage your loans and track your
progression in the PSLF program. A list of your loans that transferred is on the back of this letter.

“a

Information Regarding Your Eligibility Tracking for Public Service Loan Forgiveness

We will calculate and provide you with notification of the number of qualifying payments you have made during the
period(s) of qualifying employment, the estimated number of payments that are still required, and the date you are
expected to be eligible to apply for forgiveness. Because each account must go through a detailed review process,
providing you with these details may take a great deal of time. Expect to hear back from us no sooner than 90 days from
today.

What Actions You May Need to Take

If you are In school...No action is necessary at this time. We wilt continue to communicate with you while you are in school
to help you prepare for the repayment of your student loans. We encourage you to create an account at MyFedLoan.org,
update your contact information and keep track of your loans online.

If you are in repayment...When the time comes, send all future student loan payments to us using one of the methods
below. For speed and security, always use your Account Number: 86 0347 7775 when corresponding with us.

Ways to Pay
e__if you were enrolled in.an automatic debit service with your previous servicer, please see important details on the
back of this letter. TO
O If not, consider signing up for automatic debit (Direct Debif\ to have your payments automatically

withdrawn from your bank account and receive a 0.25% interest rate reduction. Visit MyFedLoan.org/
DirectDebit for more information.

 

TAXF4 FSO7BWELPS 8603477775 FLS1CL 27013473100008746

P.O. Box 69184, Harrisburg, PA 17108-9184 | M-F 8AM to 9PM (ET) | ( a55-265-4038 j International 717-720-1985 | bP Til
MyFedLoan.org
 

a

OOn7=-
wm
—
>
a

E PAID
RY, AL

BOO;
m
ra
ae

Prosnic
o

C.%4,—a
Zm ONO
5
=
m

ay

Creenoacres FH SON5 N | | |
) ne $2.20

10007 R2304E105944-02

 

 

 

 

=c

 

 

4 4 ; ) Clege ou tho Loy fs

Nn 4hoe_ {) He al

n States, |
For the Gaston joa Cob Ca
500 Pogo op & New oy

 

ioe)
~o.
—
oO
ioe)
o
oO
oD
oO
Oo
©
N
~
LO
N
~
oO
oO
Oo
2
uw
+
4
4
~
Cc
oO
E
SS
oO
oO
Qa
O
—
0
al
©
oO
o
©O
>
°
0
ot
4
D
©
O

gf Catt es
A-OOoa B E
ei EF rag

eae iz “oO a

) . _ ey
| pogo UE
my kad -
|
